Case 1:20-cv-05747-PAE Document 96 Filed 06/14/21 Page 1of1
Case 1:20-cv-05747-PAE Document 95 Filed 06/11/21 Page iofi

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

86 Chambers Street, 3"? Floor
New York, New York 10007

June 11, 2021

BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York

40 Foley Square

New York, New York 10007

Re: D.C, et al. v. United States of America
No. 20-cv-5747 (PAE)

Dear Judge Engelmayer:

This Office represents the Government in the above-captioned action. On May 10, 2021,
the Court granted the parties’ request to stay this action pending settlement discussions and
directed the parties to file a status report by June 11, 2021. See Dkt. No. 94. The parties write to
respectfully request that the stay be continued and that the parties be permitted to provide a further
status update to the Court within 60 days. Plaintiff and the Department of Justice continue to have
substantive, meaningful discussions with respect to the potential settlement of this action.
However, as the Court is aware, this action raises significant issues that require input from multiple
stakeholders. Accordingly, the parties respectfully request that the stay continue and that they
provide the Court with a further status update by August 11, 2021.

Sincerely,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

Granted. SO ORDERED.

FWthQ. Gryghy

PAUL A. ENGELMA YER!

United States District Judge
6/11/2021
